OPINION — AG — AN ASSOCIATE DIRECTOR OF THE COEDD AREA AGENCY ON AGING IS NOT PRECLUDED BY ANY STATUTORY PROVISION FROM BEING ELECTED OR APPOINTED TO MEMBERSHIP ON THE GORDON COOPER AREA VOCATIONAL TECHNICAL SCHOOL BOARD. HOWEVER, AS MEMBER OF THE BOARD OF EDUCATION, THE INDIVIDUAL IS REQUIRED BY ARTICLE II, SECTION 11 OKLAHOMA CONSTITUTION TO GIVE PERSONAL ATTENTION TO THE DUTIES OF THAT OFFICE AND OWES AN UNDIVIDED DUTY TO THE ENTIRE PUBLIC WHOM HE OR SHE SERVES. (DUAL OFFICE HOLDING) CITE: 51 O.S. 1971 6 [51-6], OPINION NO. 71-310, 74 O.S. 1971 1401 [74-1401], 74 O.S. 1971 1001 [74-1001] THRU 74 O.S. 1971 1008 [74-1008], OPINION NO. 77-154 (MARY KATHLEEN RHODES)